Title: To Thomas Jefferson from John Strode, 12 January 1806
From: Strode, John
To: Jefferson, Thomas


                        
                            Worthy Sir
                     
                            Fredericksbg 12 Jan ’06
                        
                        Not for 22 days after the date of Your highly esteemd favour with which You were pleased to honor me of the
                            15th Ultimo did I receive it; to which I endeavourd tho’ in haste with all due regard to reply, & instantly forwarded to
                            the Post Office at this place; to which if come to hand, pray be pleased, to do me the honor, to be referr’d;   I continue
                            to be of the Mind, that I can not possibly avail my Self of the benefits held out to me respecting the Old Furnace & Iron
                            Mine on the Potomac. especially for this Year, what aid I might procure, or what influence I might have on Some Person or
                            Persons more wealthy and disengaged time alone could discover to me; perhaps in a few months; there is men of that
                            description; particularly John Tayloe esqr. of Mont Airy, who has Slaves of his Own, Complete Artizans, in some branches of
                            that business; haveing broke up and discontinued his Smelting Furnace at Neabsco, a little way from Colchester, it is
                            possible He might engage in the business or hire to me or some other adventurer hands sufficient to carry it on; Once,
                            Some Years Since, during a former administration some Letters past between Him & me on a Subject some thing Similar;
                            there is another person or company, Very wealthy, who not long Since, made me very great Offers. if I would Join with them, and manage for them, a
                            great General Ironworks which they were then about to purchase of Mr David Ross; whether it would be proper for me to
                            disclose the Matter to either of those, or to Some others of the Same or Nearly the Same description, is more than I
                            without further advice dare Venture to presume; but this I well know, that I am not able or prepared for Such a large
                            undertaking of my Self—the more especially as I am involved in much other business, fully to the extant of my Capitol; and
                            altho’ I have Security enough of the best kind to give; do not know where I could get any Money On Loan! as Soon as I
                            arrive at home I will take the liberty of Writing the Secretary of War more fully on this very important Subject
                        Yesterday, as I came down to this place I Saw the Father of Mr. Hoomes Freeman; who assured me that His sd.
                            son had very advantageously Accomplishd the hiring of Slaves for Monticello, & gone On with them; I think as many as
                            Seven Brothers, all handsome healthy strong fellows of One Man; two more I believe of the Same man & Same family, and
                            another of Some other person, all gone on Cheerfully together; of that Young Mans conduct I persage every good!
                        With all due regard I am Worthy Sir Yr. very hble Servt
                        
                            John Strode
                     
                        
                        
                    
                                
   Messrs. Picket, Pollard & Johnson Merchts. of Richmond

                            
               